DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 July 2022 has been entered.  
Claims 1-2, 5-6, 9-10, 12-14, and 16-18 remain pending in the application, wherein claims 1-2, 5-6, 9-10, 12-14, and 16-18 have been amended, claims 3-4, 7-8, 11, 15, and 19 have been canceled.  No new matter has been introduced as a result of these amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 9-10, 12-14, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of copending Application No. 17/012,125 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Both instant claim 1 and claim 1 of the ‘125 application recite an austenized ferritic stainless steel comprising: a base (i.e. a first layer) including a ferrite phase; and a surface layer (i.e. a second layer) on a surface of the base (i.e. first layer) and including an austenized phase.
Both instant claim 1 and claim 1 of the ‘125 application recite an overlapping composition (all in wt%), as outlined below.  The ranges for each of the elements overlap, and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP §2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1	Claim 1 of the ‘125 application
18-22% Cr	18-22% Cr
1.3-2.8% Mo	1.3-2.8% Mo
0.05-0.50% Nb	0.30-0.50% Nb
0.1-0.8% Cu	0.1-0.2% Cu
<0.5% Ni	<0.5% Ni
<0.8% Mn	<0.8% Mn
<0.5% Si	<0.5% Si
<0.10% P	<0.10% P	
<0.05% S	<0.05% S
<0.05% N	<0.05% N
<0.05% C	<0.05% C
Remainder Fe and impurities	Remainder Fe and impurities
Instant claim 1 differs from claim 1 of the ‘125 application insofar as reciting the austenized phase (is) formed of a nitrogen solid solution of the ferrite phase.  However, this feature is necessarily present in the watch component of the ‘125 application because both the instant application and the ‘125 application disclose that the surface layer (i.e. second layer) is formed by applying a nitrogen absorption treatment to the surface of the base (i.e. first layer) and a mixed layer is formed by variation in the transfer rate of nitrogen entering the base (i.e. first layer) including the ferrite phase (paragraphs 0026-0027 of the written description of the ‘125 application; paragraphs 0027-0028 of the instant specification).
Instant claims 1-2 also differs from claim 1 of the ‘125 application insofar as reciting an average particle size of ferrite crystal grains of the ferrite phase and average and maximum particle size of austenitic crystal grains of the austenized phase.  However, these features are necessarily present in the watch component of the ‘125 application due to a substantially identical chemical composition as outlined in the table above, which is subjected to a substantially identical treatment as outlined above regarding the austenized phase being formed of a nitrogen solid solution of the ferrite phase that results in 1.0-1.6% N in the austenized layer (‘125 application, paragraph 0026; instant specification, paragraph 0027), and a material and its properties are inseparable.  See MPEP § 2112.01.  
While not reciting the same features as the instantly claimed watch component (i.e. average particle size of ferrite crystal grains and average and maximum size of austenitic crystal grains, which are all properties of the material), these features are considered to be present in the watch component of the ‘125 application as outlined above because substantially identical materials have the same properties, absent an objective showing.  See MPEP § 2112.01.
Instant claims 5-6 and claim 3 of the ‘125 application recite wherein a nitrogen content of the surface layer (i.e. second layer) is 1.0-1.6 mass%.
Instant claims 9-10 and 12 recite a maximum particle size of austenitic crystal grains.  As outlined above regarding claims 1-2, the instantly claimed feature (i.e. maximum particle size of austenitic crystal grains, which is a property of the material) is considered to be present in the watch component of the ‘125 application because substantially identical materials have the same properties, absent an objective showing.  See MPEP § 2112.01.
Instant claims 13-14 and 16-18 recite a watch component having the limitations of claims 1-2, 5, and 9-10, and claims 5 and 7 of the ‘125 application recite a watch comprising the austenized ferritic stainless steel (i.e. a watch component is a part of a watch) of claims 1 and 3 (to which the instant claims are outlined in comparison above).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-6, 9-10, 12-14, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/083,388 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Both instant claim 1 and claim 1 of the ‘388 application recite an austenitic (i.e. austenized) ferritic stainless steel comprising: a base portion (i.e. a first layer) including a ferrite phase; and a surface layer (i.e. a second layer) including an austenitic (i.e. austenized) phase.
Both instant claim 1 and claim 1 of the ‘388 application recite an overlapping composition (all in wt%), as outlined below.  The ranges for each of the elements overlap, and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP §2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 1	Claim 1 of the ‘388 application
18-22% Cr	18-22% Cr
1.3-2.8% Mo	1.3-2.8% Mo
0.05-0.50% Nb	0.30-0.50% Nb
0.1-0.8% Cu	0.1-0.8% Cu
<0.5% Ni	<0.5% Ni
<0.8% Mn	<0.8% Mn
<0.5% Si	<0.5% Si
<0.10% P	<0.10% P	
<0.05% S	<0.05% S
<0.05% N	<0.05% N
<0.05% C	<0.05% C
Remainder Fe and impurities	Balance Fe and impurities
Instant claim 1 differs from claim 1 of the ‘388 application insofar as reciting the austenized phase (is) formed of a nitrogen solid solution of the ferrite phase.  However, this feature is necessarily present in the watch component of the ‘388 application because both the instant application and the ‘388 application disclose that the surface layer (i.e. second layer) is formed by applying a nitrogen absorption treatment to the surface of the base (i.e. first layer) and a mixed layer is formed by variation in the transfer rate of nitrogen entering the base (i.e. first layer) including the ferrite phase (paragraphs 0023-0024 of the written description of the ‘388 application; paragraphs 0027-0028 of the instant specification).
Instant claims 1-2 also differs from claim 1 of the ‘388 application insofar as reciting an average particle size of ferrite crystal grains of the ferrite phase and average and maximum particle size of austenitic crystal grains of the austenized phase.  However, these features are necessarily present in the watch component of the ‘388 application due to a substantially identical chemical composition as outlined in the table above, which is subjected to a substantially identical treatment as outlined above regarding the austenized phase being formed of a nitrogen solid solution of the ferrite phase that results in 1.0-1.6% N in the austenized layer (‘388 application, paragraph 0023; instant specification, paragraph 0027), and a material and its properties are inseparable.  See MPEP § 2112.01.  
While not reciting the same features as the instantly claimed watch component (i.e. average particle size of ferrite crystal grains and average and maximum size of austenitic crystal grains, which are all properties of the material), these features are considered to be present in the watch component of the ‘388 application as outlined above because substantially identical materials have the same properties, absent an objective showing.  See MPEP § 2112.01.
Instant claims 5-6 and claim 1 of the ‘388 application recite wherein a nitrogen content of the surface layer (i.e. second layer) is 1.0-1.6 mass%.
Instant claims 9-10 and 12 recite a maximum particle size of austenitic crystal grains.  As outlined above regarding claims 1-2, the instantly claimed feature (i.e. maximum particle size of austenitic crystal grains, which is a property of the material) is considered to be present in the watch component of the ‘388 application because substantially identical materials have the same properties, absent an objective showing.  See MPEP § 2112.01.
Instant claims 13-14 and 16-18 recite a watch component having the limitations of claims 1-3, 5, and 9-11, and claim 9 of the ‘388 application recites a watch component comprising the austenitic ferritic stainless steel of claim 1 (to which the instant claims are outlined above in comparison).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, the limitations of claims 9 and 10 include all the limitations of claim 1 and a maximum particle size of 100-400 µm.   Claim 10 depends on claim 2, but the limitations of claim 2 recite a maximum particle size of the austenitic crystal grains being 400 µm or smaller.  This limitation of maximum particle size is included in claims 9 and 10, and therefore claim 10 is a substantial duplicate of claim 9.
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, the limitations of claims 17 and 18 include all the limitations of claim 13 and a maximum particle size of 100-400 µm.   Claim 18 depends on claim 14, but the limitations of claim 14 recite a maximum particle size of the austenitic crystal grains being 400 µm or smaller.  This limitation is included in claims 17 and 18, and therefore claim 18 is a substantial duplicate of claim 17.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 9-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (US PGPub. No. 2007/0217293, previously cited) in view of Kuroda et al. (US Pat. No. 7,875,128, previously cited).
Claim 1: Takasawa teaches a decorative product, such as an external part of a timepiece (i.e. a watch component) (paragraphs 0018 and 0048).  The decorative product has a base layer (i.e. a first layer) made from a Fe-Cr alloy (i.e. stainless steel because it is a ferrous alloy having 15-25% Cr; Cr content is listed in paragraph 0033), and the base layer has a base portion and an austenite layer (paragraph 0030), wherein the base portion (i.e. first layer) is primarily a ferrite phase (paragraph 0031) (i.e. a ferritic stainless steel).  The austenite layer is austenized by adding nitrogen atoms near the surface of the base layer (i.e. the austenite layer is a second layer formed of a nitrogen solid solution of the ferrite phase; i.e. the decorative product is an austenized ferritic stainless steel) (paragraph 0030).  Takasawa discloses the composition of the base layer, as outlined in the table below (all in mass% or weight%).  
Instant claim 1	Takasawa 
18-22% Cr	15-25% Cr, preferably 17-22% (para. 0033)
1.3-2.8% Mo	1.0-4.0% Mo, preferably 1.5-3.5% (para. 0035)
0.05-0.50% Nb	0.08-0.28% Nb (para. 0036)
0.1-0.8% Cu	(not disclosed)
<0.5% Ni	<0.05% Ni (para. 0037)
<0.8% Mn	0.26% Mn is included in Example 1 (para. 0081)
<0.5% Si	0.21% Si is included in Example 1 (para. 0081)
<0.10% P	<0.07% P (para. 0040)	
<0.05% S	<0.02% S (para. 0039)
<0.05% N	(not disclosed for the base layer)
<0.05% C	<0.02% C (para. 0038)
Remainder Fe and impurities	Remainder Fe and impurities (para. 0081)
The ranges and amounts for each of these elements overlap the claimed ranges (except for N and Cu) and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Regarding the nitrogen content in the base layer, Takasawa does not specify the content of N in the ferritic case material; however, since an austenite layer is austenitized by adding nitrogen atoms near the surface (paragraph 0009) and the austenite layer has a nitrogen content of 0.3-1.2% (paragraph 0012), it would be understood by one of ordinary skill in the art that the ferritic base material must have a lower nitrogen content than the austenite layer (e.g. <0.3%), which overlaps the claimed range.  See MPEP § 2144.05.  Takasawa also discloses a substantially identical method of producing the claimed watch component, wherein an austenite layer is austenitized by adding nitrogen atoms near the surface (i.e. by applying a nitrogen absorption treatment) (paragraph 0009) such that the resulting austenite layer has a nitrogen content of 0.3-1.2% and more preferably 0.8-1.2% (paragraph 0045), and this resulting nitrogen content in the austenite layer overlaps the nitrogen content in the austenite layer as described in the instant disclosure (paragraph 0027 of the instant specification).  See MPEP § 2144.05.  Takasawa teaches that the Fe-Cr alloy including the base layer can include elements other than Fe and Cr (paragraph 0034) and the content of Ni should be as little as possible (i.e. the stainless steel is a substantially Ni-free stainless steel) (paragraph 0037), but is silent regarding the content of Cu. 
In a related field of endeavor, Kuroda teaches a Ni-free stainless steel (Col. 1, lines 58-62) that is a ferritic stainless steel containing 18-24% by mass of Cr and 0-4% Mo and that is subjected to nitrogen absorption treatment and austenizing it (Col. 2, lines 10-15).  The alloy may further include Cu in the general range of 0-4% by mass because the Cu improves corrosion resistance, weldability, formability, etc. (Col. 9, lines 59-65).  This amount of Cu overlaps the claimed range.  See MPEP § 2144.05.
As Takasawa and Kuroda each teach a Ni-free ferritic stainless steel that can be austenized by subjecting it to a nitrogen absorption treatment, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the composition of Takasawa to include 0-4% of Cu as this is considered a conventionally known additive to Ni-free ferritic stainless steel for improving corrosion resistance, etc., as taught by Kuroda, and one would have had a reasonable expectation of success.  Being a steel alloy, it would be understood by one of ordinary skill in the art that the remainder of the composition after accounting for any added elements is iron and unavoidable impurities.  Furthermore, this modified composition is substantially identical to the instantly disclosed and claimed composition (instant specification, paragraph 0015; instant claims 3-4) and treated in a substantially identical austenitizing process as outlined above, which would result in the claimed average particle size of ferrite crystal grains and austenitic crystal grains because substantially identical materials subjected to substantially identical treatments have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.
Claim 2: The instantly claimed maximum particle size (i.e. a property) is considered to be present because the composition of Kuroda-modified Takasawa is treated in a substantially identical manner compared to the instantly claimed watch component, as outlined above regarding instant claim 1.  See MPEP § 2112.01.
Claims 5-6: Takasawa teaches that the nitrogen content in the austenite layer is 0.3-1.2% and more preferably 0.8-1.2% (paragraph 0045), and these ranges overlap the claimed ranges.  See MPEP § 2144.05.
Claims 9-10 and 12: The instantly claimed maximum particle size (i.e. a property) is considered to be present because the composition of Kuroda-modified Takasawa is treated in a substantially identical manner compared to the instantly claimed watch component, as outlined above regarding instant claim 1.  See MPEP § 2112.01.
Claim 13: The limitations of instant claim 13 includes a watch component having the same limitations as the austenized ferritic stainless steel of instant claim 1 (outlined above) but is drawn to a watch component comprising such austenized ferritic stainless steel.  Takasawa teaches the decorative product of a base member (i.e. first layer) of the above described Fe-Cr alloy having an austenitized layer (i.e. second layer) (paragraph 0009) and a timepiece having the product (paragraph 0003).  More specifically, the decorative product can be external or internal parts of a timepiece, etc. (i.e. a component) (paragraph 0048), and Takasawa describes a timepiece having the decorative product (paragraph 0065) and illustrates a portable timepiece as a wristwatch (i.e. the timepiece part/component may be a watch component) (paragraph 0073; Fig. 4).
Claims 14 and 16: The limitations of instant claims 14 and 16 are drawn to a watch component having all the same limitations as the austenized ferritic stainless steel of instant claims 2 and 5, respectively, and the teachings of Kuroda-modified Takasawa regarding the limitations of each of these claims (i.e. instant claims 2 and 5) are outlined above.  Regarding being a watch component, Takasawa teaches the decorative product of a base member (i.e. first layer) of the above described Fe-Cr alloy having an austenitized layer (i.e. second layer) (paragraph 0009) and a timepiece having the product (paragraph 0003).  More specifically, the decorative product can be external or internal parts of a timepiece, etc. (i.e. a component) (paragraph 0048), and Takasawa describes a timepiece having the decorative product (paragraph 0065) and illustrates a portable timepiece as a wristwatch (i.e. the timepiece part/component may be a watch component) (paragraph 0073; Fig. 4).
Claims 17-18: The limitations of instant claims 17 and 18 are drawn to a watch component having all the same limitations as the austenized ferritic stainless steel of instant claims 9 and 10 respectively, and the teachings of Kuroda-modified Takasawa regarding the limitations of each of these claims (i.e. instant claims 9 and 10) are outlined above.  Regarding being a watch component, Takasawa teaches the decorative product of a base member (i.e. first layer) of the above described Fe-Cr alloy having an austenitized layer (i.e. second layer) (paragraph 0009) and a timepiece having the product (paragraph 0003).  More specifically, the decorative product can be external or internal parts of a timepiece, etc. (i.e. a component) (paragraph 0048), and Takasawa describes a timepiece having the decorative product (paragraph 0065) and illustrates a portable timepiece as a wristwatch (i.e. the timepiece part/component may be a watch component) (paragraph 0073; Fig. 4).

Response to Arguments
Applicant has canceled claims 3-4, 11, 15, and 19, which renders the rejections of these claims under 35 U.S.C. 112(b) and 112(d) as being moot.
Applicant’s amendments to claims 9-10, 12, and 17-18 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 11 April 2022.  The rejection of these claims under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s amendments to claims 9-10, 12, and 17-18 have over the rejection for failing to include all the limitations of the claims upon which it depends previously set forth in the Non-Final Office Action mailed 11 April 2022.  The rejection of these claims under 35 U.S.C. 112(d) has been withdrawn.
Applicant’s arguments, filed 08 July 2022, have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 6, that the double patenting rejections are traversed but does not state the reasons for traversal.  The provisional non-statutory double patenting rejections previously set forth in the Non-Final Office Action mailed 11 April 2022 and as outlined above has been maintained with adjustments based on amendments.
Applicant argues, see p. 8-9, that the prior art does not disclose an austenized stainless steel having the claimed composition.  However, as outlined above, Takasawa discloses where the base layer has a base portion and an austenite layer (paragraph 0030), wherein the base portion (i.e. first layer) is primarily a ferrite phase (paragraph 0031) and the austenite layer is austenized by adding nitrogen atoms near the surface of the base layer (i.e. an austenized ferritic stainless steel) (paragraph 0030).  Furthermore, as outlined above, Takasawa in view of Kuroda teaches a composition wherein the content of each element overlaps the instantly claimed ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784